            Case 7:20-cv-05121-PMH
    Case 7-20-cv-05121-PMH          Document
                              Document       38 inFiled
                                       37 Filed    NYSD 07/31/20 Page 1 ofPage
                                                          on 07/31/2020    1   1 of 1




                                           STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                     Application granted. Defendants' time to answer  orOF STATE COUNSEL
                                                                                             DIVISION
ATTORNEY GENERAL                                   otherwise move with respect to the Amended Complaint
                                                                                                  LITIGATION BUREAU
                                                   due 8/17/2020.
                                         Writer’s Direct Dial: (212) 416-8029
                                                   SO ORDERED.
                                                   July 31, 2020
     By ECF                                        _______________________
     Hon. Philip M. Halpern                        Philip M. Halpern
                                                   United States District Judge
     United States District Judge
     Southern District of New York                 Dated: New York, New York
     500 Pearl Street                                     July 31, 2020
     New York, NY 10007

             Re:    Joshua Eisen v. Andrew M. Cuomo, et al.,
                    S.D.N.Y No. 20-cv-5121-PMH-LMS

     Dear Judge Halpern:

              This Office represents defendants Andrew M. Cuomo, Governor of New York, Peter S.
     Kosinski and Douglas A. Kellner, Co-Chairs of the New York State Board of Elections, and
     Andrew J. Spano, Commissioner of the New York State Board of Elections. I write to request an
     extension of Defendants’ time to answer, move or otherwise respond to the Amended Complaint
     in this matter, from August 3, 2020, for a period of two weeks, until August 17, 2020.
     Defendants seek an extension because a number of personnel responsible for assisting in
     preparation of either an answer or a motion are unavailable due to vacation schedules or are
     otherwise engaged in other lengthy judicial and administrative proceedings. This is Defendants’
     first request for an extension of time to respond to the Amended Complaint.

             I left telephone messages for James Tyrrell, counsel for Plaintiffs, but have not been able
     to reach him to ascertain plaintiffs’ position concerning this request.

             Thank you for Your Honor’s consideration.

                                                      Respectfully submitted,

                                                      Seth J Farber                        /s/
                                                      Seth J. Farber
                                                      Assistant Attorney General

      cc: All Counsel (via ECF)



                     28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
